Prentiss, Ch. J.,
delivered the opinion of the Court. — The action, in which the petitioner prays for a new trial, was removed, after verdict and judgement against him in the county court, into this Court on exceptions, and the judgement of the county court was here affirmed. The causes assigned in the petition are the same which were heard and decided by .this Court on the exceptions.
The statute, on which this application is founded, authorizes the court to grant new trials, on petition, after judgement,according to the usages of law.—(Comp. Stat. p. 88, s. 1.) It cannot be contended, that it is according to the usages of law, to grant a new trial on the same merits on which an application for a new trial has already been made and refused, or where the same questions have been discussed and decided on exceptions. No precedent can be found to justify a practice so anomalous, and so directly leading to delay, confusion, and. uncertainty. Though a writ of error coram nobis will lie for error in fact, it is a salutary and well settled rule, that it does not-lie for error inlaw. The petition in the present case is in the nature of a writ of error, and the object of it is, in effect, to re-examine and reverse a decision made by this Court on matters of law presented by exceptions. If we would not sustain a writ of error on a matter of law decided by this Court, we ought not, surely, to sustain this petition. The reason why a writ of error coram nobis will not lie for error in law, is, because the matter of law in the case has once been solemnly determined by the court, and it is unfit that it should be open to further discussion. The same reason exists in all its force against a petition for a new trial, where the very questions presented by it have already received the judgement of the Court, in the same cause,on exceptions. If the party,in such case,is not precluded by the former judgement, it is not easy to see when there would be an end of litigation. A decision on a motion or petition for a new trial, must be a bar to a second application grounded on the same matters ; and when a cause has been removed into this Court and decided on exceptions, if an application for a new trial *326can be sustained, it must be on some new matter, not raised and decided on the exceptions.
Smalley & Adams, for petitioner.
r •• C. Adams, lor petitionee.
Petition dismissed.